Exhibit 10.14

AGREEMENT BETWEEN BRANDT J. MANDIA AND

PROTAGENIC THERAPEUTICS, INC.

THIS AGREEMENT is made as of this 4th day of November, 2015, by and between
Brandt J. Mandia, an individual (“Consultant”), and Protagenic Therapeutics,
Inc., a Delaware corporation (“Protagenic”).

WHEREAS, Consultant has significant expertise in providing financial and
business advisory services.

WHEREAS, Consultant has been providing Protagenic with financial and business
advisory services since January 2015.

WHEREAS, Protagenic desires to retain Consultant to continue to provide it with
these services, and to compensate Consultant for services previously rendered,
and Consultant is willing to be so retained, all on the terms set forth in this
Agreement.

NOW THEREFORE, in consideration of the mutual covenants of the parties set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Term & Obligations The term of this Agreement shall extend until December 31,
2015. This Agreement may be extended by mutual agreement of the parties. During
the term of this Agreement, Consultant shall provide a variety of consulting and
advisory services to Protagenic relating principally to identifying and
evaluating strategic business relationships and strategies and potential
licensing opportunities.

3. Consideration to Consultant As full consideration for the services previously
rendered and to be rendered by Consultant hereunder, Protagenic hereby issues to
Consultant a warrant (the “Warrant”) to purchase 200,000 shares of Protagenic
common stock, par value $0.001 per share. The Warrant shall be exercisable for a
period of five years from the date of this agreement, at an exercise price of
$1.25 per share. The Warrant shall be immediately vested as to 150,000 shares,
and shall vest as to the remaining 50,000 shares on December 31, 2015. A form of
the Warrant is annexed hereto as Exhibit A.

4. Independent Contractor Status The parties intend for the relationship between
Protagenic and Consultant to be that of an independent contractor. Consultant
shall be responsible for all income and other taxes imposed on Consultant under
applicable law by reason of any consideration paid to consultant by Protagenic
or any of its affiliates pursuant to this Agreement.

 

1



--------------------------------------------------------------------------------

5. Confidential Information

 

  i) Company Information. At all times during the term of this Agreement and
thereafter, Consultant shall hold in strictest confidence, and not use, except
for the benefit of Protagenic and its affiliates, or disclose to any person,
firm or corporation without written authorization of the Board of Directors of
the Protagenic, any Confidential Information of Protagenic or its affiliates.
“Confidential Information” means any proprietary information, technical data,
trade secrets or know-how of Protagenic and its affiliates, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to Consultant by
Protagenic or its affiliates either directly or indirectly, in writing, orally,
by drawings, or by observation of parts or equipment. Confidential Information
does not include any of the foregoing items that have become publicly known and
made generally available through no wrongful act of Consultant or of others who
were under confidentiality obligations as to the item or items involved.

 

  ii) Consultant’s Information. At all times during the term of this Agreement
and thereafter, Protagenic and its other consultants, directors, investors,
shall hold in strictest confidence, and not use, or disclose to any person, firm
or corporation without written authorization of Consultant any Confidential
Information of Consultant. Thus, “Confidential Information” also means any
proprietary information, technical data, trade secrets or know-how of
Consultant, including, but not limited to, research, product plans, products,
services, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
disclosed to Protagenic and its other consultants, directors, investors, by
Consultant either directly or indirectly, in writing, orally, by drawings, or by
observation of parts or equipment. Confidential Information does not include any
of the foregoing items which has become publicly known and made generally
available through no wrongful act of the Company or of others who were under
confidentiality obligations as to the item or items involved.

6. Separability of Terms Each obligation and consideration in this Agreement is
separately enforceable and the parties’ requirements to perform these
obligations are separate and independent. In the event any provision, paragraph
or clause either lapses in accordance with its terms or becomes unenforceable
for any reason, all remaining provisions, paragraphs or clauses shall remain in
full force and effect.

7. Notices All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally or sent by
telefax or email, by recognized overnight courier marked for overnight delivery,
or by registered or certified mail, postage prepaid, address as follows:

 

2



--------------------------------------------------------------------------------

If to Consultant, to:

Brandt J. Mandia

46 Lortel Avenue

Staten Island, NY 10314

Tel: (917) 981-0235

Email: dbncorpllc@yahoo.com

If to Protagenic, at:

Protagenic Therapeutics, Inc.

149 Fifth Avenue, Suite 500

New York, NY 10010

Attn: Garo H. Armen, PhD, Chairman

Telefax: 212-994-8296

Telephone: 212-994-8201

Email: armen@agenusbio.com

All such notices and communications shall be effective, if by telefax, when
receipt is confirmed by telephone, or if sent by nationally recognized overnight
courier service, one business day after delivery to such courier service marked
for overnight delivery, or, if mailed, when received, or if e-mailed, upon
confirmation of receipt.

9. Applicable Law This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to or application of any conflicts of laws principles.

10. Accredited Investor Status. Consultant represents and warrants that
Consultant is an “accredited investor,” as such term is defined in Rule 501 of
Regulation D under the Securities Act of 1933, as amended.

11. Counterparts This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

CONSULTANT

/s/ Brandt J. Mandia

Brandt J. Mandia PROTAGENIC THERAPEUTICS, INC. By:  

/s/ Garo H. Armen

  Garo H. Armen, PhD, Chairman

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant

 

5